DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 17 are indefinite because it is unclear whether basis values cannot go less than four even though the claim recites “two or more basis value” because the following limitation requires minimum four basis values. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lainema et al (Intra Coding of the HEVC Standard in file) in view of Yoo et al (US 2020/0036970).
	Regarding claim 1, Lainema discloses a method comprising: 
selecting, from, an image, a target block of pixels to be compressed (Fig.1: predicted samples are chosen to be compressed); 
selecting a neighbor column of the target block (Fig.1 left column of reference samples is selected); 

generating two or more basis values based on at least one of a portion of pixels of the neighbor column and a portion of pixels of the neighbor row (Section II.C three-tap smoothing filters are applied to reference samples, wherein the filtered samples are basis values using neighboring reference samples).
calculating a gradient based on the two or more basis values (Section II.B equation 3 averaging two linear predictions); and 
Yoo teaches assigning at least one predictor for the target block using the calculated gradient (¶102 applying planar intra prediction mode to the target block by averaging horizontal and vertical linear prediction).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lainema to incorporate the teachings of Yoo and provide the advantage and capability of being able to apply the non-directional intra-prediction mode to the current block (¶102).

Regarding claim 2, Yoo in the combination teaches generating residuals based on the target block and the predictors (¶45 subtractor generating a residual sample based on an original and a predicted samples). Motivation to combine is as it is in claim 1. 

Regarding claim 3, Lainema in view of Yoo teaches wherein the selecting of the neighbor column includes selecting processed pixels, the selecting of the neighbor row includes selecting processed pixels, the neighbor column is one of a left column or a right column, and the neighbor 

Regarding claim 4, Lainema in view of Yoo teaches wherein the two or more basis values are associated with basis pixels located at two or more corners of the target block (Lainema: Fig.2 and Section II.B pixels at corners are used to generate right and bottom rows and used to compute the predicted pixels by bilinear interpolation). Motivation to combine is as it is in claim 1.

Regarding claim 5, Lainema in view of Yoo teaches wherein the two or more basis values are associated with basis pixels located at two or more corners of the target block, and the generating of the two or more basis values includes calculating an average of two or more processed pixels (Lainema: Fig.2 and Section II.B pixels at corners are used to generate right and bottom rows and used to compute the predicted pixels by bilinear interpolation). Motivation to combine is as it is in claim 1.

Regarding claim 7, Lainema in the combination teaches wherein the calculating of the gradient includes using a gradient algorithm to generate pixel values for each cell in a column x row matrix using a progressive transition between colors of the two or more basis values (Section II.B Bilinear interpolation is performed, which generates pixel values for each cell using a progressive transition between colors). Motivation to combine is as it is in claim 1.



Regarding claims 10-11, apparatus claims 10-11 are drawn to the apparatus corresponding to the method of using same as claimed in claim 1. Therefore apparatus claims 10-11 correspond to method claim 1, and is rejected for the same reasons of obviousness as used above. Yoo in the combination further A non-transitory computer readable medium containing instructions that when executed cause a processor of a computer system to perform any of the steps of the method of claim 1 and a computer system for compressing images configured to perform any of the steps of the method of claim 1 (¶249 non-transitory computer-readable storage medium and a processor).

Regarding claims 12-16, and 18-19, system claims 12-16, and 18-19 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-5 and 7-8. Therefore, system claims 12-16, and 18-19 correspond to method claims 1-5 and 7-8, and are rejected for the same reasons of obviousness as used above. Yoo in the combination further teaches a memory storing a set of instructions and a processor (¶249 non-transitory computer-readable storage medium and a processor). 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lainema et al (Intra Coding of the HEVC Standard in file) in view of Yoo et al (US 2020/0036970) and Malvar et al (US 2005/0201616).
Regarding claim 9 Lainema in the combination teaches bilinear interpolation (Section II.B Bilinear interpolation), but does not specify that bilinear interpolation assigns the predictors for the target block includes mapping pixels associated with the gradient to pixels in the target block, and assigns color values associated with the gradient as prediction values for the target block based on the mapping of the pixels. 
However, Malvar teaches wherein the assigning of the predictors for the target block includes mapping pixels associated with the gradient to pixels in the target block (Fig.4-5 and ¶¶76, 77-81 gradient correction and bilinear interpolation corresponds gradient pixels with target block pixels), and assigning color values associated with the gradient as prediction values for the target block based on the mapping of the pixels (Fig.4-5 and ¶¶73- color values associated with gradient are assigned based the corresponding target block pixel).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lainema and Yoo to incorporate the teachings of Malvar and provide the advantage and capability of being able to produce corrected, high-quality interpolation of a missing color value at a pixel (Abstract). 

Regarding claim 20, apparatus claim 20 is drawn to the apparatus corresponding to the method of using same as claimed in claim 9. Therefore apparatus claim 20 corresponds to method claim 9, and is rejected for the same reasons of obviousness as used above. Yoo in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner




/JOON KWON/            Examiner, Art Unit 2486